Case 7:20-cv-00678-JPJ-PMS Document 18 Filed 03/31/21 Page 1 of 1 Pageid#: 97


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION


 GILBERT DEVON MELVIN,                             Civil Action No. 7:20-cv-00678
      Plaintiff,
                                                   OPINION
 v.
                                                   By: James P. Jones
 OFFICER GILBERT, et al,                           United States District Judge
      Defendant(s),



        Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

By order entered March 16, 2021, the court directed plaintiff to submit within 10 days from the

date of the order the remaining balance of the filing fee or otherwise respond. Plaintiff was

advised that a failure to comply would result in dismissal of this action without prejudice.

        More than 10 days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

from the active docket of the court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.

        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.

        ENTER: This 31st day of March, 2021.



                                                      /s/James P. Jones
                                                      United States District Judge
